Citation Nr: 1033641	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  03-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed Hepatitis C.  

2.  Whether the reduction of the disability evaluation from 100 
percent to 30 percent for the service-connected residuals of lung 
cancer effective on December 1, 2007 was proper.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to May 1969.

This case initially cam before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the RO.

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing held at the RO in October 2004.

In January 2005 the Board remanded these issues to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C.

In October 2007, the Board denied service connection for 
hepatitis C and for pancreatitis.  The Veteran appealed this 
decision to the Court of Appeals for Veteran's Claims (Court).  

In May 2009, the Court granted a Joint Motion, vacating the part 
of the decision that denied service connection for Hepatitis C 
and remanding the case to the Board for compliance with 
directives that were specified by the Court.

The record shows that the Veteran expressed disagreement with the 
December 2007 rating decision which reduced the disability 
evaluation from 100 percent to 30 percent for the service-
connected residuals of lung cancer effective on December 1, 2007.  
See the October 2007 statement from the Veteran.  A Statement of 
the Case has not been issued at to this matter.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  The Board is required to remand, 
rather than refer, this issue to the RO.  Id.  

The issue of whether the reduction of the disability evaluation 
from 100 percent to 30 percent for the service-connected 
residuals of lung cancer effective on December 1, 2007 was proper 
is addressed in the REMAND portion of this document and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of hepatitis in service or for many years thereafter.  

2.  The currently demonstrated hepatitis C is not shown to be 
causally linked to an identified risk factor or other documented 
event of the Veteran's active service.  

3.  The Veteran has presented credible lay assertions regarding 
the nature and frequency of the potential risk factors for his 
developing hepatitis C both in service and thereafter.  

4.  The claimed hepatitis C infection is shown to be less likely 
due to an episode of exposure or a risk factor during service 
than to his many years of intravenous drug usage following 
service.  


CONCLUSION OF LAW

The Veteran's disability manifested by hepatitis C is not due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letters to the Veteran in February 2005, and August 2005.    

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence would 
be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  

The content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim was 
readjudicated in February 2006, thus curing any lack of 
timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the Veteran was not provided with notice of the 
degree of disability or effective date.  However, as discussed 
above, the claimant was given notice of what type of information 
and evidence he needed to substantiate his claim for service 
connection.

Since the Board concludes that the preponderance of the evidence 
is against the claim of service connection, any questions as to 
the appropriate disability ratings for the service connection 
claim and effective dates to be assigned are rendered moot.  
Thus, VA has satisfied its duty to notify the Veteran.

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of his 
claim.  Thus, there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  

Therefore, the Board finds the duty to notify provisions of VCAA 
have been fulfilled, and any defective notice is nonprejudicial 
to the Veteran and is harmless error.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  

The VA treatment records dated from 1997 to 2009 were obtained 
and associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  The Veteran 
underwent a VA examination in 2005, and a medical opinion was 
obtained as to the date of onset of the hepatitis C in 2009. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Pertinent Law and Regulations

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  

When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Analysis

The Veteran initially contended that his hepatitis C was due to 
being exposed to blood from the air guns used for giving shots 
and immunizations.  See the May 2002 statement by the Veteran.  

At the hearing in October 2004, the Veteran testified that he 
participated in sex activity while serving in the Republic of 
Vietnam.  He also asserted that the hepatitis C might be due to 
Agent Orange exposure in that country.  

The Veteran testified that the hepatitis C was diagnosed by VA in 
1998 when he sought treatment for pancreatitis.  See the October 
2004 Board hearing transcript.  

A September 2005 VA examination report indicated that the veteran 
reported having additional risk factors including having 
approximately 15 sexual partners during his lifetime, having sex 
with prostitutes, using intravenous drugs after leaving Vietnam 
and getting a tattoo in 1987.  

The VA treatment records serve to document that the hepatitis C 
was diagnosed in November 1997.  

However, on review, there is no indication in the service 
treatment records of complaints or findings referable to a 
hepatitis infection.  There also is no showing of a risk factor 
for hepatitis based on getting a tattoo or receiving a blood 
transfusion.  The April 1969 discharge examination report 
indicates that examination of the abdomen and viscera was normal.  
The Veteran noted that he did not have stomach, liver or 
intestinal trouble or jaundice.   

The Veteran testified at a hearing in October 2004 that he 
believed his hepatitis C infection might be due to exposure to 
Agent Orange in Vietnam.  

Exposure to herbicides is presumed if a veteran served in the 
Republic of Vietnam during the qualifying period. 38 C.F.R. §§ 
3.307(a)(6), 3.313.  In this case, the evidence shows that he 
served in the Republic of Vietnam during the qualifying period, 
so exposure to Agent Orange is presumed.  

The Secretary of Veterans Affairs has determined that there is no 
presumptive positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 
(1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

Hepatitis C is not a presumptive disease listed in 38 C.F.R. § 
3.309(e) associated with exposure to herbicides, so the 
regulations for presumptive service connection do not apply.  

Notwithstanding the presumption, a claimant can establish service 
connection for disability due to Agent Orange exposure with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

To establish service connection for hepatitis C on a direct 
basis, the Veteran must show affirmatively that the disease 
process is related to some event or incident of his active 
service.  

As noted, there is no medical evidence of hepatitis C until many 
years after service.  
A continuity of treatment, accordingly, is not established in 
this case.  
Moreover, the postservice treatment records show that hepatitis C 
was diagnosed in 1998, almost 30 years after the Veteran 
separated from service.  Such a lengthy time interval between 
service and the earliest postservice clinical documentation of 
the disability is in and of itself a factor for consideration 
against a finding that his hepatitis C is related to service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
  
Significantly, there is no medical evidence that would serve to 
link the onset of the hepatitis C to the Veteran's presumed 
exposure to herbicides in service.  

The Veteran had a VA examination in September 2005 when he 
reported that hepatitis C had been diagnosed in approximately 
1995.  He began drinking alcohol in service and had visited 
prostitutes during service; he also reported using intravenous 
drugs after leaving Vietnam and getting a tattoo in 1987.  

The VA examiner performed a thorough clinical examination as well 
as a review of the claims file and medical treatment record.  The 
examiner diagnosed hepatitis C, not likely contracted through 
sexual contact in the military.  The examiner added that the 
Veteran had other risk factors, such as intravenous drug use and 
a tattoo, both after returning from Vietnam.

In an addendum dated in January 2006, the examiner noted that, 
although it was impossible to conclude which of the Veteran's 
risk factors had caused the hepatitis C infection, sexual 
transfer was a less likely means of transmitting the hepatitis C 
virus than the post-service risk factors.

The Board sought an advisory medical opinion from the Veterans 
Health Administration (VHA) in October 2009.  The specialist was 
asked to render a medical opinion as to whether it was at least 
as likely as not that the current hepatitis C was the result of 
infection incident to a risk factor to which the Veteran was 
exposed during his active service from January 1966 to May 1969.  

In a December 2009 opinion, a VA medical specialist in 
gastroenterology indicated that he had reviewed the Veteran's 
extensive medical files.  The VA medical reviewer added that the 
Veteran's risk factors for hepatitis C included intravenous drug 
abuse from 1968 to 1992, a tattoo in 1987, and multiple sexual 
partners including sex with prostitutes.  

The VA medical reviewer initially noted that the United States 
Preventive Task Force published a summary on what was understood 
with respect to hepatitis C risk factors.  

This summary indicated that, based on four large population 
studies, intravenous drug usage was by far the strongest 
independent risk factor, increasing the risk between 18 and 29 
fold (the risk is expressed as an odds ratio).  Citing to Chou, 
et. al., Annals of Internal Medicine 2004, pages 465-479.  The 
medical reviewer noted that other smaller studies supported the 
idea that intravenous drug abuse was the strongest risk factor 
for acquiring hepatitis C infection.  

The VA medical reviewer added that, although some studies had 
suggested that tattoos posed a risk factor for hepatitis C, the 
United States Preventive Services Task Force concluded that there 
is insufficient evidence to determine the importance of tattoos 
as a risk factor.  Significantly, in this case, the Veteran only 
reported getting a tattoo after service.  

The VA medical reviewer stated that, with respect to multiple 
sexual partners, this was clearly a risk factor in that for 50 or 
more lifetime sexual partners, the risk increased fivefold and, 
if lifetime sexual partners range from 2 to 49, the risk is 
increased 2.5-fold.  In other words, in comparison, this risk 
seemed much smaller than the risk associated with intravenous 
drug use.  

The VA medical reviewer noted that the Veteran's claim of 
developing hepatitis C due to exposure to other soldiers' blood 
was somewhat vague.  Although it was possible, based upon the 
current understanding of the hepatitis C infection, percutaneous 
exposure was mandatory for acquiring the infection.  

The VA medical reviewer stated, to summarize what was understood 
about the hepatitis C infection, that it was clear that 
intravenous drug abuse was by far the strongest risk factor and 
an increased number of sexual partners and high risk sexual 
practices posed a risk that seemed to be less than that due to 
intravenous drug abuse.  

Regarding the time of acquiring hepatitis C, the VA medical 
reviewer opined that it was plausible that the Veteran could have 
acquired a hepatitis C infection during the time of his service.  
Because the Veteran had several risk factors, the medical 
reviewer added, it was impossible to clearly define how he 
acquired hepatitis C.  

However, the VA medical reviewer opined that, given the lack of 
clear description of percutaneous exposure to other soldier's 
blood, it had to be assumed that the intravenous drug abuse was 
the strongest risk factor for the Veteran.  

The VA medical reviewer estimated that the Veteran had a reported 
history of one year of intravenous drug use in service and 23 
years of intravenous drug use after service and calculated that, 
just by the weight of time, it seemed more likely that the 
hepatitis C was acquired through intravenous drug abuse following 
his service rather than during his service, assuming that the 
frequency of intravenous drug abuse and the exposure to hepatitis 
C had been similar over the entire period of 24 years. 

The VA medical reviewer added that it was impossible to clearly 
say when the Veteran was exposed to hepatitis C, but it seemed 
more likely that the Veteran acquired hepatitis C following his 
time in service than while on active duty.  

The VA medical reviewer opined that, given the circumstances of 
this case, the current hepatitis C was less likely the result of 
an infection incident to a risk factor to which the Veteran was 
exposed during his active service from January 1966 to May 1969 
than during the time following his service.     

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
found that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts or 
data, whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  Id.  

The Court indicated that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim."  Id.

The Board finds that the December 2009 VHA medical opinion to 
have definite evidentiary weight in that it was based a thorough 
review of the claims folder including the service treatment 
records, identification and assessment of the reported risk 
factors, and consideration of the recent medical research.   

The Board points out that the VA medical reviewer has the skill 
and expertise to interpret and discuss medical research regarding 
hepatitis C and to assess the likelihood that the Veteran 
incurred hepatitis C infection due to an event or incident of his 
service.  In determining the weight assigned to evidence, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

The Board in this regard finds the December 2009 VHA medical 
opinion is detailed and based upon the particular facts presented 
in this case in that the reported risk factors were meaningfully 
discussed in the context of medical research.  

Significantly, the Veteran has presented no competent evidence to 
support his lay assertions that the hepatitis C infection at 
least as likely as not was incurred due to some form of exposure 
in service.  

The service treatment record itself does not identify any 
hepatitis infection or otherwise document any form percutaneous 
blood exchange or other specific risk factor during service.  

To the extent that hepatitis C was first detected in November 
1997, after the Veteran's exposure to other risk factors during 
the intervening years following service, his lay statements are 
not sufficient to establish a continuity of symptomatology 
linking the onset of any hepatitis C manifestations to the time 
when the Veteran was in service.     

The Veteran stated in his Notice of Disagreement that he was 
informed by a physician that his hepatitis C was likely related 
to military service because it took that long for it to become 
evident.  However, there is no medical statement to verify this 
assertion, other than that recently provided by VA that stated it 
was plausible.

The Board notes that hearsay medical evidence does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995); Warren v. Brown, 6 Vet. App. 4 (1993). ("What a physician 
said, and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence."  Robinette, 8 Vet. App. at 77 (1995)).  

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

In this case, the only medical opinions serve to establish that 
it was less likely that the claimed hepatitis C was incurred due 
to a risk factor or other event that was incurred in the 
Veteran's period of active service.    

The Veteran's assertions that he incurred hepatitis C in service 
can be afforded no probative weight as medical evidence because 
he is not deemed to have the requisite expertise to render an 
opinion as to medical diagnosis or etiology.  

The Veteran clearly is competent to testify as to observable 
symptoms and to credibly document his incidents of exposure; 
however, the Board ultimately must rely on the medical evidence 
to decide this appeal.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).   

Accordingly, these statements have been considered by a medical 
professional in formulating the requested opinion as to the 
likelihood that the hepatitis C infection was due to exposure 
during his service.    

The Board finds that the medical evidence is not in equipoise but 
preponderates against the claim.  Gilbert, 1 Vet. App. 49.  

Accordingly, on this record, the claim of service connection for 
hepatitis C must be denied. 


ORDER

Service connection for hepatitis C is denied.   


REMAND

The record shows that the Veteran expressed disagreement with the 
December 2007 rating decision which reduced the rating for the 
service-connected residuals of lung cancer from 100 to 30 
percent, effective on December 1, 2007.  See the October 2007 
statement from the Veteran.  However, a Statement of the Case is 
not shown to have been provided to the Veteran.  

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this matter.  Id.

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

The RO should issue a Statement of the Case 
referable to the propriety of the reduction 
of the rating for the service-connected 
lung cancer residuals from 100 percent to 
30 percent, effective on December 1, 2007.  
Only if the Veteran perfects a timely 
appeal should any necessary development or 
certification be undertaken.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


